Title: From George Washington to Clement Biddle, 13 November 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 13th Novr 1799

You will perceive by the enclosed Invoice & Bill of Lading, that two Pipes of old Madeira Wine, & two Boxes of Citron have been Shipped by Charles Alder and Co. for my use, on Board the Ship Lavinia, James Cook Masr, bound for Philadelphia.
As the original letter, enclosing these papers, has been received (via Philadelphia) It is presumed that the Wine is safe in that Port. I have to request the favour of you, therefore, to receive these things; Pay the freight and Duty; and to forward them by a safe conveyance to me. The amount of cost shall be paid so soon as you shall advise me of it.
At the sametime that you send the Wine, forward, I pray you, one hundred, or an hundred & fifty pounds of best Mokha Coffee—a small chest of the finest Tea—say about 25 lbs.—and two boxes of Spirma citi candles.
Let me know at what price Clover seed sells—and whether good Lucern seed can be had? Neither this kind of Seed, the White Clover, or Blue grass seeds with which you furnished me this Spring, was worth the freight; little or none of it came up. Add if you please, the present prices of Wheat & Flour; and continue to mention them in your letters thereafter.
In September last, I enclosed Mr Jos. Anthony a check on the Bank of Pennsylvania for $56 in discharge of my subscription for Mr John Trumbulls Prints; and requested, when he received the money, to send me a receipt therefor; since which havg heard nothing from him, I take the liberty of putting the enclosed letter for Mr Anthony, under cover to you, that I may learn what has become of the former, & the check. With very great esteem & regard I remain Dear Sir Your Most Obedient Servant

Go: Washington

